Citation Nr: 1500368	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  97-06 723A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for status post lateral meniscectomy, left knee, with post traumatic arthritis ("left knee disability").

2. Entitlement to a disability rating in excess of 40 percent for chronic low back syndrome ("lumbar spine disability").

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1982 to June 1985.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 1994 rating decision by the Montgomery, Alabama Department of Veterans Affairs Regional Office (RO), which, in pertinent part, denied an increased rating for the left knee disability.

In May 1999, the Veteran testified as to the issue of an increased rating for the left knee at a videoconference hearing held at the RO before a Veterans Law Judge (VLJ) who has since retired from the Board.  In October 2001, the Veteran again testified as to the issue of an increased rating for the left knee at a videoconference hearing before a different VLJ.  Transcripts of both hearings have been associated with the claims file.

In an April 2014 letter, the Veteran was notified that the VLJ who held his October 2001 Board hearing had also retired from the Board and he was offered the opportunity to have another hearing before a current VLJ.  However, in an April 2014 reply, the Veteran, through his representative, stated that he did not wish to have another Board hearing and wanted his case to be decided based on the evidence of record.  

Additionally, the Board notes that the issue of entitlement to a disability rating in excess of 20 percent for a left knee disability has been before the Board on numerous occasions and was remanded by the United States Court of Appeals for Veterans Claims (Court) to the Board in March 2007 for action consistent with a Joint Motion for Remand.  

These three issues were previously remanded by the Board in July 2012 for additional development.  At that time, the Board found that the Veteran had also perfected an appeal of a February 2009 rating decision with respect to the rating for the lumbar spine disability and TDIU.  

In July 2014, the Veteran's attorney submitted private medical records, along with a waiver of RO consideration. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to ensure a complete review of the evidence.  


FINDINGS OF FACT

1. The Veteran's service-connected left knee disability has been manifested by complaints such as painful motion, stiffness, and weakness, with objective findings of flexion limited to, at worst, 60 degrees; with limitation of extension to 10 degrees shown only as of June 20, 2014; and intermittent instability.

2.  The Veteran currently has disc disease of the lumbar spine with associated neurological deficits, and there is no competent evidence showing these conditions are part of his service-connected chronic low back syndrome or related to disease or injury incurred during service or a service-connected disability.

3.  The majority of the Veteran's lumbar spine related impairment and symptomatology is due to his nonservice-connected lumbar spine disc disease with neurological deficits. 

4. The Veteran's chronic low back syndrome is manifested by flexion limited to, at worst, 30 degrees; without evidence of ankylosis.

5. The Veteran's service-connected disabilities do not render him unable to obtain and maintain gainful employment and, prior to June 20, 2014, there are no unusual or exceptional disability factors warranting referral of the Veteran's claim for TDIU for extra-schedular consideration.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 20 percent for status post lateral meniscectomy, left knee, with post traumatic arthritis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2014).

2. The criteria for a disability rating of 10 percent, but no higher, for limitation of extension due to status post lateral meniscectomy, left knee, with post traumatic arthritis, were met as of June 20, 2014. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5261 (2014).

3. The criteria for a disability rating in excess of 40 percent for chronic low back syndrome have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Codes 5003, 5021, 5235-5243 (2014).

3. The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by way of numerous letters dated in July 2004, July 2008, December 2008, and June 2010.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

With regard to VA's duty to assist in the development of the claim, VA assisted the Veteran in the procurement of his service treatment records (STRs) and pertinent VA treatment records, and made reasonable efforts to obtain records of the Veteran's non-VA treatment.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159.  

Additionally, pursuant to the Board's various remands in this case, the Veteran was afforded numerous VA examinations, most recently in August 2013, with a November 2013 addendum opinion.   The Board finds the August 2013 VA examination report and November 2013 addendum to be adequate as the examiner had a full and accurate knowledge of the Veteran's disabilities and contentions, and grounded the findings and opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board acknowledges that in a July 2014 statement, the Veteran's representative argued that the most recent VA examination was inadequate as the examiner did not strictly comply with the Board's remand instructions.  Specifically, the Veteran's representative argued that because the examiner did not estimate the Veteran's range of motion measurements for his left knee and lumbar spine during flare-ups, and in the representative's opinion, did not explain the basis for not making such estimates, the examination report was inadequate.  

The Board notes that a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Upon independent review of the August 2013 VA examination report and November 2013 addendum, the Board finds that there has been substantial compliance with the Board's July 2012 remand directives.  In this regard, the VA examiner noted that making an estimation of the Veteran's range of motion during flare-ups would be speculative as such range of motion findings could only be based on clinical information and physical findings.  The Board accepts the examiner's explanation as sufficient and finds the examination adequate.  Therefore, additional remand is not necessary.   

Additionally, the Veteran was afforded hearings before members of the Board in May 1999 and October 2001.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirements for 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the May 1999 and October 2001 hearing the VLJs explained the issues on appeal, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Legal Criteria and Analysis

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Disability Evaluations Generally

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  A coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2014).  That does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).  

Rating a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint.  38 C.F.R. §§ 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2014).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

Left Knee Disability Evaluation

The Veteran's left knee disability is currently rated as 20 percent disabling under Diagnostic Code 5010-5257.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  This hyphenated diagnostic code may be read to indicate that traumatic arthritis is the service-connected disability, and it is rated for the residual condition of instability under Diagnostic Code 5257.


Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

Diagnostic Code 5257 provides ratings for impairment of the knee that includes recurrent subluxation or lateral instability.  Moderate recurrent subluxation or lateral instability of the knee is rated as 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated as 30 percent disabling.  38 C.F.R. § 4.71a.

The VA General Counsel has also held that separate ratings under 38 C.F.R. Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOGCPREC 9-2004 (September 17, 2004).

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg. Flexion of the leg limited to 30 degrees warrants a 20 percent disability; and flexion of the leg limited to 15 degrees warrants a 30 percent disability rating.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg. Extension of the leg limited to 15 degrees warrants a 20 percent disability rating; extension of the leg limited to 20 degrees warrants a 30 percent disability rating; extension of the leg limited to 30 degrees warrants a 40 percent disability rating; and extension of the leg limited to 45 degrees warrants a 50 disability rating.  38 C.F.R. § 4.71a.

Other diagnostic codes relating to the knee are Diagnostic Code 5256 (ankylosis), Diagnostic Codes 5258 and 5259 (symptomatic dislocation and/or removal of semilunar cartilage), Diagnostic Code 5262 (impairment of tibia and fibula) and Diagnostic Code 5263 (genu recurvatum).  As noted below, these conditions are not shown on examination and application of these diagnostic codes is not warranted.  38 C.F.R. § 4.71a.

As noted above, the Veteran is currently in receipt of a 20 percent disability rating for his left knee disability under Diagnostic Code 5257.  In order to be granted a disability rating in excess of 20 percent, the evidence must establish that the Veteran has severe recurrent subluxation or lateral instability of the knee; or flexion of the leg limited to 15 degrees; or extension of the leg limited to 20 degrees.  

A review of the VA examination reports of record beginning October 1993 through the present, the June 2014 disability benefits questionnaire (DBQ) completed by the Veteran's private physician, and the Veteran's post-service treatment records, shows that the Veteran has never been found to have findings indicative of severe instability.  None of the VA Compensation & Pension examinations have shown instability or subluxation of the knee.  The record does show occasional complaints of the knee giving way.  As noted in the Board's 2005 decision, there was an outpatient record in 1999 showing instability.  The private medical records recently submitted from Dr. J.C. note left "knee stability decreased on maneuvers" at times, and at other times "joint stability within normal limits."  On the June 2014 DBQ, Dr. J.C. noted "decreased stability," but on the section of the report entitled "joint stability tests", no results were shown for the left knee.  Without any actual test results identified, it is impossible to determine the severity of any instability present.  Considering over two decades' worth of medical evidence has been developed with respect to this claim, a few isolated instances of "decreased" stability compared to the numerous reports of no instability leads the Board to conclude that any knee instability the Veteran experiences is not severe in nature, such as to warrant a higher rating. 

As for limitation of knee motion, the Veteran certainly experiences such, but his flexion has been limited to, at worst, 60 degrees, and his extension has been limited to 10 degrees.  Therefore, the Board finds that a disability rating in excess of 20 percent is not warranted at this time.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2014).  

In addition to the DBQ form Dr. J.C. completed in June 2014, apparently he was asked "additional questions," which included questions on flare-ups and any additional functional loss that would be present during a flare-up.  He estimated that during any flare-ups, the "additional functional loss" would be 10 degrees of flexion and 0 degrees of extension.  The attorney argues this shows flexion limited to 10 degrees to warrant a 30 percent rating under Diagnostic Code 5260.  The Board disagrees.  The question clearly asks the doctor what "additional" functional loss would be present during a flare-up, and his answer therefore means an "additional" 10 degrees of flexion would be lost - not that the Veteran would only be capable of flexion to only 10 degrees.  In fact, Dr. J.C.'s accompanying DBQ clearly shows under range of motion testing that flexion was to either 60 or 135 degrees.  Therefore, a higher rating under Diagnostic Code 5260 is denied.

However, the Board has also considered whether the Veteran is entitled to separate compensable disability ratings for limitation of motion.  
  
As for limitation of flexion under Diagnostic Code 5260, limitation to 60 degrees warrants a non-compensable rating, and flexion must be limited to 45 degrees to warrant a 10 percent rating.  In this regard, the Board notes that there is no evidence showing that the Veteran has had flexion limited to 45 degrees, as is necessary for a separate compensable disability rating under Diagnostic Code 5260.  On the June 2014 DBQ, Dr. J.C. indicated in the section of the report entitled "left knee flexion" range of motion (ROM) measurements of both 60 and 135 degrees, without any explanation for which one it was or why two such radically different measurements were shown.  However, even using the worst flexion measurement shown of 60 degrees, a separate compensable rating is not warranted under Diagnostic Code 5260.

As for limitation of extension under Diagnostic Code 5261, limitation to 5 degrees warrants a non-compensable rating, and extension must be limited to 10 degrees to warrant a 10 percent rating.  The VA Compensation & Pension examination reports of record consistently show that the Veteran has had normal extension, with no limitation.  In fact, prior to the 2014 DBQ, there has been no showing of limitation of extension to 10 degrees warranting a compensable rating.  On the June 2014 DBQ, Dr. J.C. indicated in the section of the report entitled "left knee extension" range of motion (ROM) measurement of 10 degrees, with objective evidence of painful motion beginning at 20 degrees.  

Therefore, the Board will grant a separate rating of 10 percent for limitation of extension to 10 degrees but only from the date Dr. J.C. completed the DBQ, which was June 20, 2014.  All range of motion findings prior to that date show normal extension, and even Dr. J.C.'s clinical notes merely indicate restrictions in knee motion, without providing specifics.  The next highest rating of 20 percent would require limitation of extension to 15 degrees, which is not shown.  Although the DBQ indicates the Veteran complained of pain with motion beginning at 20 degrees, the fact remains that he was functionally capable of extending the knee to 10 degrees.

As noted, in addition to the DBQ form Dr. J.C. completed in June 2014, apparently he was asked "additional questions," which included questions on flare-ups and any additional functional loss that would be present during a flare-up.  He noted that the Veteran experienced flare-ups with overexertion or increase in daily activity, as well as barometric pressure changes, which lasted 1-2 days.  During such flare-ups, he estimated that the "additional functional loss" would be 10 degrees of flexion and 0 degrees of extension.  This was, at best, an estimation since Dr. J.C. clearly noted no flare-up was experienced the day of the examination.  It must also be noted that during the prior two decades' worth of medical evidence, the Veteran often denied flare-ups.  Regardless, even though any such flare-ups would reasonably result in increased symptoms for the Veteran, there is still no persuasive medical evidence showing that the functional limitations he would experience would be of such a level to warrant an increase. 

Consideration has been given to assigning the Veteran a compensable disability rating under other Diagnostic Codes applicable to the knee; however, while the Veteran has reported symptoms of "locking," there is no evidence these symptoms are caused by dislocated, semilunar cartilage (Diagnostic Code 5258).  Further, there is no evidence the Veteran's left knee disability is manifested by impairment of the tibia or fibula (Diagnostic Code 5262) or genu recurvatum (Diagnostic Code 5263).  38 C.F.R. § 4.71a.

Consideration has been given to assigning staged ratings, and, as noted, the separate 10 percent rating for limitation of extension is assigned only from the date the medical evidence shows it was warranted, which is June 20, 2014.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Lumbar Spine Disability Evaluation

Disabilities of the spine are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2013).  Intervertebral disc syndrome is rated under the general formula for rating diseases and injuries of the spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).

Under the General Rating Formula for Rating Diseases and Injuries of the Spine, effective September 26, 2003, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014).   

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014).

There are several notes set out after the diagnostic criteria, which provide the following: First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of thoracolumbar spine is to 240 degrees.

Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note five provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note six provides that disabilities of the thoracolumbar and cervical spine segments shall be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A regulation setting out principles relating to service connection, while not specifically addressed to rating service-connected disabilities, is instructive in assessing the evidence relating to the circumstances of this veteran's claim for an increase.  It provides that, when chronicity of a disease is established in service, subsequent manifestations of the same chronic disease, however remote, are service-connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (emphasis supplied).  

The Veteran is currently in receipt of a 40 percent disability rating for chronic low back syndrome.  In order to be awarded a higher disability rating of 50 percent there must be evidence of unfavorable ankylosis of the entire thoracolumbar spine.  A review of the VA examination reports of record, dated August 2008 forward, shows that the Veteran's flexion has been limited to, at worst, 30 degrees.  The medical evidence does not show that the Veteran has ever been found to have ankylosis, unfavorable or otherwise, of the thoracolumbar spine.  Likewise, a review of the Veteran's post-service private and VA treatment records shows that he regularly receives treatment for chronic low back pain; however, there is no indication that the Veteran was ever noted to have ankylosis of the entire thoracolumbar spine.  Therefore, a disability rating in excess of 40 percent for the Veteran's lumbar spine disability is not warranted at this time.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

The Board notes that the Veteran's complaints of pain have been taken into consideration in this decision.  There is no other objective evidence showing that the Veteran has more limitation of motion than that found at his VA examinations, or that his functional impairment is further limited by symptoms of weakness, fatigability, or incoordination.  Further, the June 2014 DBQ notes that the Veteran's limitation of flexion is further limited during flare-ups, but like with the left knee evaluation, this was an estimation based on speculation and no explanation was provided for the private physician's range of motion estimation.  Even so, there is still no evidence that the Veteran suffers from ankylosis.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular rating in excess of 40 percent for Veteran's chronic low back syndrome. 

The crux of this appeal is the Veteran has proceeded as if any and all back symptoms are part of his service-connected condition, and so did the private physician who completed the DBQ's on the Veteran's behalf.  The medical evidence of record shows that the Veteran has a current diagnosis of degenerative disc disease (DDD) in his lumbar spine, with associated neurological deficits of radiating pain into his bilateral lower extremities.  Per the Board's July 2012 remand directives, the August 2013 VA examiner, in the November 2013 addendum, opined that the Veteran's DDD was less likely than not caused by, related to, or worsened beyond natural progression by his military service or service-connected conditions.  The examiner explained that it was as likely as not that the Veteran's DDD was due to natural aging.  The Veteran's service-connected condition of chronic low back syndrome involves musculotendonous tears or strains and does not cause diseases of the discs or bones, according to the examiner.

While the evidence of record shows that the Veteran receives somewhat regular treatment for his lumbar DDD with radicular pain, there is no absolutely no competent evidence of record which suggests this disability is related to his service-connected lumbar strain.  More importantly, as indicated above, a medical professional has concluded that the lumbar DDD is not related to his active service or a service-connected disability, which includes his service-connected chronic low back syndrome.  Although the Veteran may feel these conditions are related, his statements are not competent, since the causal connection between muscle and disc/bone disorders is a complex medical question involving internal disease processes not observable by a lay person.  As for the DBQ's completed by the private physician, it is apparent he assumed all of the Veteran's lumbar spine conditions were service-connected but he never actually opines as to such.  In fact, he even relates the history of the Veteran saying he hurt his neck in service and completes a DBQ about cervical spine disorders, but service connected for cervical spine disorders has previously been denied.  The physician recites the Veteran's history, in general terms, that he hurt his back and neck in service, but does not distinguish as to the etiology of the various spine disorders diagnosed, such as the VA examiner did.  Therefore, the VA examiner's negative opinion is the only opinion on point, and there is no benefit of the doubt to resolve in the Veteran's favor.  As such, the Board finds that a disability rating under Diagnostic Code 5243 is not appropriate, nor are separate ratings for neurological impairment caused by the Veteran's non-service-connected DDD.  

Incidentally, the Veteran were put on notice via the Board's 2012 Remand that the etiology of the Veteran's disc disease was an issue in this case, see page 20, and that the Board was seeking a medical opinion on this point.  The 2014 supplemental statement of the case included discussion of the negative medical opinion.  The attorney's written argument in July 2014 did not address this point, nor did the DBQ's or medical records from the private physician address this point, as discussed above.

Therefore, according to the medical evidence, the level of the Veteran's disability solely from his service-connected chronic low back syndrome falls squarely within the 40 percent rating currently assigned for limitation of motion.  

Consideration has been given to assigning staged ratings; however, at no time during the period in question has the Veteran's lumbar spine disability warranted a higher schedular rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Extra-Schedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1). 

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the disability with the established criteria provided in the rating schedule for the disabilities. If the criteria reasonable describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluations are therefore adequate, and no referral for extra-schedular consideration is require.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the evidentiary record does not show any manifestations of, or functional impairment due to, the Veteran's service-connected left knee or chronic low back syndrome that are not encompassed by the schedular criteria.  There is no indication from the evidence of record that the Veteran has required frequent hospitalizations or has even received any inpatient treatment for either his left knee disability or his lumbar spine disability.  While the evidence suggests the Veteran has not worked since 2004, the record indicates that his unemployment is also a result of non-service-connected cervical and lumbar spine and psychiatric disabilities.  Further the Board notes that entitlement to a TDIU is addressed separately below.  In sum, there is no indication that the average industrial impairment from the Veteran's left knee and chronic low back syndrome would be in excess of that contemplated by the disability evaluations currently assigned.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.

Entitlement to a TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16 (2014).  

Substantially gainful employment is that employment that is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2014).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a) (2014).

The central inquiry is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A claim for a TDIU presupposes that the rating for the service-connected disabilities is less than 100 percent, and asks for a TDIU because of subjective factors that the objective rating does not consider.  Vittese v. Brown, 7 Vet. App. 31 (1994).

The Veteran has asserted that he is unable to obtain and maintain gainful employment as a result of his service-connected disabilities.  Service connection is currently in effect for a left knee disability, rated as 20 percent disabling, and chronic low back syndrome, rated as 40 percent disabling.  The Veteran's combined rating for his service-connected disabilities is 50 percent.  With the additional 10 percent for limitation of extension granted herein, the Veteran's combined disability rating will be 60 percent as of June 2014.  Therefore, prior to June 20, 2014, the Veteran does not meet the schedular criteria.  From June 20, 2014, the Veteran does meet the schedular criteria, because all orthopedic disabilities are considered as one, since they affect a single body system.  38 C.F.R. § 4.16(a).

As such, for the time period from June 20, 2014, the Board will assess whether the Veteran is entitled to a TDIU.  However, when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a), as the Veteran does prior to June 20, 2014, the case may be referred to appropriate VA officials for consideration of assignment of a TDIU rating.  38 C.F.R. § 4.16(b) (2014).  As such, the Board will consider whether this action is needed, prior to June 20, 2014.

The evidence of record indicates that the Veteran has not worked since at least September 2004, as is evidenced by Social Security Administration (SSA) records associated with the claims file.  These records show that from that point, the Veteran was found to be disabled and was awarded SSA disability benefits.  His primary disability was noted to be his back, and the secondary disability was his affective or mood disorder.  

With regard to the Veteran's service-connected disabilities, of record are numerous VA examination reports which consistently indicate that his left knee and chronic low back syndrome do not preclude the Veteran from performing light or sedentary work.  The Board acknowledges that the examiners did not fully explain the basis for their opinions; however, the language of 38 C.F.R. § 4.16 specifically states that it is the "judgment of the rating agency" when determining whether a Veteran is entitled to a TDIU.  Therefore the ultimate issue of whether TDIU should be awarded is not a medical issue, but is a determination of the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  

Also of record is the June 2014 DBQ completed by the Veteran's private physician.  This report notes that the Veteran was unable to maintain employment as a result of his service-connected left knee and lumbar spine disabilities.  However, in reading the opinion, it is clear that the private physician considered the Veteran's non-service-connected cervical spine and psychiatric disabilities when coming to the conclusion that the Veteran was unable to maintain employment.  It is also clear, as discussed above, that the physician considered all lumbar spine disabilities when rendering the opinion, but the disc disease and its associated neurological manifestations are not part of the service-connected chronic low back syndrome or otherwise related to service or a service-connected disability.  This physician's opinion, then, that the Veteran could not work is simply not persuasive in this matter since it considers impairment due to nonservice-connected conditions.

A January 2009 VA examination report shows that the Veteran reported that he exercised every day due to his neck, back, and legs and walked in his neighborhood for ten minutes on a typical day.  He also helped prepare dinner, went to the store with a neighbor (where he used a scooter if available), and babysat his grandson.

In July 2009 and April 2011 VA examination reports, the Veteran indicated that he worked for one year after service buffing floors and making keys for Sears.  Then, he worked as a skycap for five years.  Most recently, he worked as an animal control officer for fifteen years until 2005, when he stopped working altogether.  The April 2011 VA examination report showed that the Veteran, on a typical day, read, helped prepare meals, and got around in a sliding chair.  The examiner concluded that the Veteran could engage in light and sedentary activity.  In a June 2011 addendum, the examiner further indicated that the Veteran could not stand or walk for long periods and flare-ups occurred three times per week and lasted from 35 to 40 minutes.  An August 2013 addendum opinion shows that an examiner concluded that the Veteran was capable of light and moderate physical activity, when considering his service-connected disabilities alone.

On his claim for TDIU benefits dated in April 2008, the Veteran reported that he had completed high school and had no additional education or training.  He reported having worked for animal control as a dog officer from 1992 to 2005 and stated that he left that job due to his neck, back, and legs.  However, several VA and private medical records dated in November 1997, January 1998, and January 2000 show that the Veteran was no longer working in the field at animal control.  Instead, he was given light duty and worked in an office as a dispatcher.  Likewise, when the Veteran testified before the Board in May 1999 and October 2001, he indicated that, while he used to be an animal control officer in the field, he was now on permanent light duty and worked in the office.  This began in approximately 1996.  The most recent evidence showing that the Veteran worked in a physical job is a private treatment record dated in April 1995, when the Veteran reported that his job included driving and walking.  At that time, he also worked at the airport, and his job included lifting, walking, and standing.  In addition, he occasionally refereed basketball.

Based on the evidence of record, the Board finds that, both before and after June 20, 2014, the Veteran has been able to obtain and maintain substantially gainful employment.  All medical records that addressed the Veteran's service-connected disabilities alone determined that he is able to participate in light physical or sedentary work.  In addition, the Board finds that his knee and back disabilities do not render him unable to obtain or maintain substantially gainful employment.  Even the Veteran indicated in his April 2008 claim for TDIU that he left his last employment due to a combination of service-connected and nonservice-connected disabilities (neck, legs, and back).

Finally, the Board finds that the Veteran has many years of experience working in sedentary employment.  The evidence demonstrates that, while he worked for the department of animal control from approximately 1992 to 2004, beginning in about 1996, the Veteran had various sedentary and desk positions, including as a dispatcher and a greeter.  The overwhelming evidence of record shows that the Veteran is able to obtain and maintain sedentary employment, and he has at least eight years of experience at this kind of position.  Therefore, the Veteran's education and work history would not interfere with his ability to work in a sedentary position.

In conclusion, the Board finds that the Veteran did not meet the schedular criteria prior to June 20, 2014 but meets the criteria thereafter.  Nevertheless, both before and after that date, the evidence shows that the Veteran, given his service-connected disabilities and his work and education history, is able to obtain and maintain substantially gainful employment.  Therefore, the Board concludes that referral of the TDIU claim for extra-schedular consideration prior to June 20, 2014 or the award of a schedular TDIU thereafter, is not warranted.

The Board finds that the preponderance of the evidence is against the claim for TDIU and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a disability rating in excess of 20 percent for status post lateral meniscectomy, left knee, with post traumatic arthritis is denied.  

Entitlement to a disability rating of 10 percent for limitation of extension due to status post lateral meniscectomy, left knee, with post traumatic arthritis, is granted as of June 20, 2014, subject to the laws and regulations governing payment of monetary benefits.   

Entitlement to a disability rating in excess of 40 percent for chronic low back syndrome is denied. 

Entitlement to a TDIU is denied.  


____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


